Co Se SN DH WO FF WY HY

BO PO BO KO BO RO BRO RD ROO ee ee SS ele
oo SN HN OO Se BH BP S| —lCcCOUlUlUCCOUlUlCUCUCOCUCUMNLLUlUMNGN UMUC UDO CUD

Case 3:19-cv-02462-RS Document 26 Filed 09/17/19 Pagelof3

BRANDON N. ADKINS

U.S. Department of Justice
Environmental Defense Section
P.O. Box 7611

Washington, D.C. 20044

Tel: (202) 616-9174

Fax: (202) 514-8865

Email: brandon.adkins@usdoj.gov

Counsel for Defendant

Additional counsel listed in signature page

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

CENTER FOR BIOLOGICAL DIVERSITY

and SIERRA CLUB, Case No. 3:19-cv-02462 RS
Plaintiffs, STIPULATION AND fPROPOSEDT-
v. ORDER REGARDING SUMMARY

JUDGMENT BRIEFING SCHEDULE
ANDREW R. WHEELER, in his official
capacity as Administrator, United States Date: December 19, 2019
Environmental Protection Agency, Time: 1:30 p.m.

Location: Courtroom 3, 17th Floor
Defendant.

 

 

 

 

 

STIPULATION AND [PROPOSED] ORDER
Case No. 3:19-cv-02462 RS

 
w

Wh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo oF ~~ BD

Case 3:19-cv-02462-RS Document 26 Filed 09/17/19 Page 2of3

Plaintiffs and Defendant Andrew R. Wheeler, in his official capacity as Administrator of
the United States Environmental Protection Agency (“EPA,” and together, “the Parties’), stipulate
as follows:

WHEREAS, on September 12, 2019, following an initial case management conference, the
Court issued an Initial Case Management Order (ECF No. 24), which set a hearing on motion(s)
for summary judgment on December 19, 2019, at 1:30 p.m.

WHEREAS, the Initial Case Management Order required that all briefing on summary
judgment motions be completed by December 5, 2019, and invited the Parties to stipulate to
additional briefing deadlines to the extent those deadlines do not conflict with the deadlines set in
the Order.

WHEREAS, Plaintiffs anticipate filing a motion for summary judgment, and EPA may file
a cross-motion for summary judgment together with any opposition to Plaintiffs’ motion for
summary judgment.

WHEREAS, counsel for the Parties have met and conferred and reached agreement
regarding additional briefing deadlines.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among
the Parties, that motions for summary judgment will be filed according to the following deadlines:

1. Plaintiffs’ Motion for Summary Judgment shall be filed by September 19, 2019;

2. EPA’s Opposition to Plaintiffs’ Motion for Summary Judgment and, if appropriate,
Cross-Motion for Summary Judgment shall be filed by November 4, 2019;

3. Plaintiffs’ Reply in Support of Plaintiffs’ Motion for Summary Judgment and, if
appropriate, Opposition to EPA’s Cross-Motion for Summary Judgment shall be filed by
November 22, 2019; and

 

 

 

STIPULATION AND [PROPOSED] ORDER
Case No. 3:19-cv-02462 RS

 
10
Il
12
13
14
15
16
17
18
19
20
21
vi
23
24
25
26
27
28

Case 3:19-cv-02462-RS Document 26 Filed 09/17/19 Page 3 of 3

4, EPA’s Reply in Support of EPA’s Cross-Motion for Summary Judgment, if

appropriate, shall be filed by December 5, 2019.

Dated: September 17, 2019

Dated: September 17, 2019

*

Respectfully Submitted,

/s/ Brandon N. Adkins

Brandon N. Adkins

United States Department of Justice
Environment & Natural Resources Division
P.O. Box 7611

Washington, D.C. 20044

Tel: (202) 616-9174

Fax: (202) 514-8865

Email: brandon.adkins@usdoj.gov

Counsel for Defendant

/s/ Seth L. Johnson (with permission)
Seth L. Johnson, Pro Hac Vice

Isabel Segarra Trevino, Pro Hac Vice
Earthjustice

1625 Massachusetts Ave., NW, Ste. 702
Washington, DC 20036
sjohnson@earthjustice.org
isegarra@earthjustice.org

Tel: 202-667-4500/Fax: 202-667-2356

Paul R. Cort, State Bar No. 184336
Earthjustice

50 California Street

San Francisco, CA 94111
pcort@earthjustice.org

Tel: 415-217-2000/Fax: 415-217-2040

Counsel for Plaintiffs

* *

PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED this [ / day of September, 2019.

Mn
DE p KIL .
RICHARD SEEBORG ~
United States District Judge

 

a4 x

 

 

 

STIPULATION AND [PROPOSED] ORDER
Case No. 3:19-cv-02462 RS

 
